ACCEPTED
                                                                                       10-20-00095-CV
                                                                             TENTH COURT OF APPEALS
                                                                                        WACO, TEXAS
                                                                                     1/14/2021 5:51 PM
                                                                                      NITA WHITENER
                                                                                                CLERK

                                NO. 10-20-00095-CV

                       IN THE COURT OF APPEALS         FILED IN
                FOR THE TENTH COURT OF TEXAS AT WACO
                                                 10th COURT OF APPEALS
                                                                     WACO, TEXAS
                                                               1/15/2021 9:25:00 AM
                                   DANA FOUST,                      NITA WHITENER
                                                                        Clerk
                                                           Appellant,

                                          v.

                   BAYLOR SCOTT & WHITE HEALTH AND
                  BAYLOR MEDICAL CENTER WAXAHACHIE,

                                                           Appellees.

     ON APPEAL FROM THE 443RD JUDICIAL DISTRICT COURT ELLIS
      COUNTY, TEXAS, CAUSE NO. 98134 THE HONORABLE CINDY
                 ERMATINGER, PRESIDING JUDGE

 UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE
                  APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS

         NOW COMES APPELLANT DANA FOUST, and pursuant to Tex. R. App.

P. 10.5(b), file this unopposed Motion for Extension of Time to File Appellant’s

Brief.

         Appellant received the reporters record on November 18, 2020. The deadline

for the filing of Appellant’s brief had not been set by this Court when Appellant

requested her first Unopposed Motion for Extension of Time to File Appellant’s

Brief. This Court granted that motion and set the due date for January 15, 2021.

MOTION FOR EXTENSION                                                                  1
      Appellant requests an additional eighteen (18) days to file Appellant’s Brief.

Appellant’s Brief will be due on February 3, 2021. This is Appellant’s second

request.

   Appellant would respectfully show that the facts relief upon to reasonably explain

the need for an extension are as follows:

   1. Rames Law Firm, P.C. was closed for the Christmas holiday from December
      25 – January 1.

   2. Appellant’s counsel represents Medlink Health Solutions, LLC in Wildcat
      PPE, LLC v. Medlink Health Solutions, LLC, Cause No. 202065961, in the
      11th District Court of Harris County. Appellant had a motion for summary
      judgment heard on January 4, 2021.

   3. Appellant’s counsel represents Defendant in Harry G. Bayne v. Christine
      Shaffer, Cause No. DC-19-05694, in the 191st Judicial District Court of Dallas
      County. A hearing was held on January 8, 2021, in which the Court heard a
      Traditional and No-Evidence Motion for Summary Judgment, a Motion in
      Limine, and Evidentiary Objections. This case is currently set for a two-day
      bench trial on January 19, 2021.

   4. Appellant’s counsel represents Petitioner in Victoria David, Independent
      Executrix of the Estate of Jean Cash David and as Trustee of the Bill and Jean
      David Family Trust v. Allan Howeth, Individually and Cantey Hanger, L.L.P.,
      Cause No. 20-0955. Petitioner’s Petition for Review is due January 19, 2021.

   5. Appellant’s counsel represents Appellants in Moshe Feldhendler and Leah
      Feldhendler v. Julie Blasnik and All Occupants of 6608 Crestland Ave.
      Dallas, Texas, 75252, Cause No. 05-20-00063-CV. Appellant’s Petition for
      Review is due on January 25, 2021.

   6. In between the deadlines, Appellant’s counsel has had several discovery
      deadlines and depositions to participate in.




MOTION FOR EXTENSION                                                                2
      CERTIFICATE OF CONFERENCE: On January 13, 2021 counsel for

Appellant Dana Foust conferred with counsel for Appellees concerning this motion

via telephone. Appellant’s motion is unopposed.

      PRAYER: Appellant Dana Foust respectfully prays that this Court grant an

extension of time of eighteen (18) days for filing of Appellant’s Brief until

Wednesday, February 3, 2021.

                                                  Respectfully Submitted,

                                                  RAMES LAW FIRM, P.C.
                                                  3710 Rawlins Street #975
                                                  Dallas, Texas 75219
                                                  Telephone: (214) 884-8860
                                                  Facsimile: (888) 482-8894

                                                    /s/ Lindsey M. Rames
                                                  LINDSEY M. RAMES
                                                  Texas State Bar No. 24072295
                                                  lindsey@rameslawfirm.com
                                                  Nicole Cawood-Anderson
                                                  Texas State Bar No. 24114005
                                                  nicole@rameslawfirm.com




MOTION FOR EXTENSION                                                             3
                         CERTIFICATE OF SERVICE
       The undersigned certifies that a true and correct copy of the foregoing Motion
for Extension of Time has been served on all parties of record via Electronic Filing
on this 14th day of January, 2021.

                                                          /s/ Lindsey M. Rames
                                                          LINDSEY M. RAMES

ATTORNEYS FOR DEFENDANT:

SIMON D. WHITING
Texas State Bar No.: 21373600
CHRISTINA NASON
Texas State Bar No. 00798012

BURFORD & RYBURN, L.L.P.
500 North Akard Street, Suite 3100
Dallas, Texas 75201-6697
Telephone: 214-740-3119
Fax: 214-740-2832
Email: swhiling@brlaw.com




MOTION FOR EXTENSION                                                                4